Citation Nr: 1009859	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder claimed as hypertension and coronary artery disease 
(CAD), to include as secondary to the service-connected type 
2 diabetes mellitus.  

2.  Entitlement to a higher initial evaluation in excess of 
20 percent for the service-connected type 2 diabetes 
mellitus.  

3.  Entitlement to a higher initial evaluation in excess of 
30 percent for the service-connected renal insufficiency 
associated with the service-connected type 2 diabetes 
mellitus.  

4.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or being housebound.  




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2008.  

In February 2009, the Board remanded these matters to the RO 
for additional evidentiary development.  

Following the February 2009 remand, the RO issued a November 
2009 rating decision increasing the evaluation of the 
service-connected renal insufficiency to 30 percent, 
effective on July 18, 2005, which is the date of the 
Veteran's original claim of service connection.  

Inasmuch as a rating higher than 30 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for a 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board in February 2009 also remanded the claims of 
service connection for erectile dysfunction and a 
cardiovascular disorder manifested by residuals of a 
cerebrovascular accident (CVA).  In the November 2009 rating 
decision, the RO granted service connection for erectile 
dysfunction and the residuals of a CVA.  

The Veteran has not filed a second Notice of Disagreement 
(NOD) with regard to those issues.  Accordingly, they are not 
presently before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (explaining that where a claim of 
service connection is granted during the pendency of an 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review concerning the 
compensation level or the effective date assigned for a 
disability).  

In the November 2009 rating action, the RO also assigned a 
total rating based on individual unemployability by reason of 
service-connected disability.  

As the claims for higher ratings involve a request for a 
higher rating following the grant of service connection, the 
Board has characterized the issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

Any action as to the issue of service-connection for claimed 
CAD must deferred pending further action on the part of VA.  

The issue of increased compensation based on SMC is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected type 2 diabetes mellitus is shown 
to have aggravated the Veteran's hypertension.  

3.  The service-connected type 2 diabetes mellitus is not 
shown to have been manifested by more than diabetes requiring 
insulin and restricted diet, or an oral hypoglycemic agent 
and restricted diet.  

4.  The service-connected renal insufficiency currently is 
shown to be productive of a disability picture that more 
nearly approximates that of constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by hypertension is proximately due to 
or the result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected type 2 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.119, including Diagnostic Code 7913 
(2009).  

3.  The criteria for the assignment of an initial 60 percent 
evaluation, but not more, for the service-connected renal 
insufficiency are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, including Diagnostic 
Codes 7533, 7541 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for a cardiovascular disorder manifested by 
hypertension  

With regard to the claims for higher ratings decided herein 
below, the VA General Counsel, in VAOPGCPREC 8-2003 (Dec. 22, 
2003),  held that in such "downstream" issues, the 
provisions of 38 U.S.C.A. § 5103(a) do not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Rather, a Statement of 
the Case (SOC) must be issued.  

The required SOC in the present case addressing the issues of 
increased initial evaluations for the service-connected type 
2 diabetes mellitus and renal insufficiency was furnished to 
the Veteran in January 2008.  

In any event, the RO sent the Veteran a letter in August 2005 
advising him that VA is responsible for getting relevant 
records held by any Federal agency, to include service 
records, Social Security Administration (SSA) records, and 
records from VA and other Government agencies; that he must 
provide enough information about the records to allow VA to 
request them; and that it was his responsibility to make sure 
VA received the records.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010) (clarifying that VA's duty to assist applies only 
to records relevant to a Veteran's present claim).  

Second, the Veteran was afforded VA examinations most 
recently in May 2009 for the purpose of evaluating the 
severity of his service-connected type 2 diabetes mellitus 
and renal insufficiency.  

The Board finds that the May 2009 VA examination is adequate 
because, as shown below, it was based upon consideration of 
the Veteran's pertinent medical history, his lay assertions 
and current complaints, and because it describes the type 2 
diabetes mellitus and renal insufficiency in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation. The Board accordingly finds no reason 
to remand for further examination.  

Finally, the Veteran was afforded a hearing in November 2008 
before a Veterans Law Judge in which he presented oral 
testimony in support of his claims.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the February 2009 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Nonetheless, it is only substantial compliance, rather than 
strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (finding substantial compliance where an opinion was 
provided by a neurologist as opposed to an internal medicine 
specialist requested by the Board); Dyment v. West, 13 Vet. 
App. 141 (1999).  VA's duty to assist is met; thus, it is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In particular, with regard to the claims for higher initial 
evaluations, the Board directed the RO to send the Veteran a 
letter asking the Veteran to identify any health care 
providers having treatment records pertinent to his claim.  
This was accomplished by a March 2009 letter.  

The Board's February 2009 remand also instructed the AMC/RO 
to schedule the Veteran for a VA examination to determine the 
current severity of his service-connected type 2 diabetes 
mellitus and renal insufficiency.  As indicated, this was 
accomplished in May 2009.  

As there has been substantial compliance with all directed 
action, further remand is not necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  




II.  Analysis

A.  Entitlement to Service Connection

The Veteran is contending that service connection is 
warranted for a cardiovascular disorder claimed as 
hypertension and CAD, to include as aggravated by the 
service-connected diabetes.  

As noted herein above, the scope of the Veteran's claim 
previously included entitlement to service connection for 
residuals of a cerebrovascular accident (CVA).  Service 
connection was granted for residuals of a CVA in a November 
2009 rating decision.  Accordingly, the scope of the claim is 
currently limited to entitlement to service connection for 
hypertension and CAD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases, including cardiovascular-
renal disease, such as hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In other words, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

In making its determination, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, the Veteran does not contend, nor does the evidence 
show, that he had a cardiovascular disorder during his active 
service or manifested to a degree of 10 percent or more 
within one year from his separation from active service in 
December 1971.  

Rather, he asserts, his heart disorders are caused or 
aggravated by his service-connected type 2 diabetes mellitus.  
He was granted service connection for type 2 diabetes 
mellitus in the September 2006 rating decision on appeal.  
The effective date for the award of service connection is 
July 18, 2005.  

With regard to the history of the Veteran's hypertension, the 
medical evidence of record shows that the Veteran underwent 
an electrocardiogram (ECG) in August 1991.  It revealed no 
evidence of myocardial ischemia with exercise, but there was 
a noteworthy hypertensive response.  A January 1998 private 
(non-VA) treatment note shows that a diagnosis of 
hypertension was made.  

With regard to the service-connected type 2 diabetes 
mellitus, the medical evidence shows elevated glucose 
readings in August 1991 (119).  The clinical diagnosis was 
made in September 1998.  

Concerning the relationship between the two disorders, the 
Veteran has undergone two VA examinations.  

In August 2006, the Veteran underwent a VA aid and attendance 
examination.  He reported having no known CAD, but had a 
history of hypertension for a long time.  He could not 
remember when hypertension was diagnosed.  

The Veteran also reported having type 2 diabetes mellitus 
since 1998.  According to the VA examiner, the treatment 
records from 1998 show that the Veteran had uncontrolled 
hypertension at the time of a 1999 CVA, but there was no 
evidence of type 2 diabetes mellitus.  

The examiner was not able to ascertain from the available 
evidence when the diagnosis of type 2 diabetes mellitus was 
actually made, but the examiner found an elevated fasting 
sugar in January 1998.  The examiner concluded that the 
Veteran did not have a diagnosis of type 2 diabetes mellitus 
established at the time of his 1999 CVA.  

With regard to the Veteran's hypertension, the examiner 
diagnosed essential hypertension and opined that the disorder 
existed prior to the development of the type 2 diabetes 
mellitus.  Therefore, according to the examiner, type 2 
diabetes mellitus did not cause the Veteran's hypertension.  
Furthermore, the Veteran's hypertension had been well 
controlled since the development of his renal insufficiency, 
and neither the type 2 diabetes mellitus nor renal 
insufficiency had worsened or aggravated the hypertension.  

In May 2009, the Veteran underwent a second VA examination.  
The examiner reviewed the claims file and found that the date 
of onset of the Veteran's type 2 diabetes mellitus was in 
1993, though he was not diagnosed or treated until 1998.  

According to the VA examiner, there was also clear 
documentation of elevated glucose since 1990.  The Veteran 
also had a history of hypertension since 1990.  (The examiner 
also noted that the medical records supported a diagnosis 
back to 1989).  

The VA examiner next reported results of a current ECG, 
echocardiogram and stress test.  The ECG showed sinus rhythm 
with 1st degree A-Veteran block; left ventricular hypertrophy 
with QRS widening and repolarization abnormality.  The 
assessment was that of abnormal ECG.  An echocardiogram 
showed normal left ventricular contractility, moderate left 
ventricular hypertrophy, mild mitral regurgitation with mild 
dilation of the left atrium, and left ventricular diastolic 
dysfunction.  The heart was larger than normal.  The stress 
test showed normal left ventricular ejection fraction of 54 
percent with no evidence of myocardial ischemia, infarction 
or scarring.  

Based on the results of the examination, the VA examiner 
diagnosed hypertension, but opined that the disorder was not 
a complication of the type 2 diabetes mellitus.  The examiner 
explained that the hypertension pre-existed the type 2 
diabetes mellitus, and there was no evidence of renal 
dysfunction or diabetes at the time of his type 2 diabetes 
mellitus diagnosis.  

Concerning the CVA, the examiner noted that cardiovascular 
disorders were a common secondary condition to poorly 
controlled type 2 diabetes mellitus and that the Veteran had 
a 19-year duration of poorly controlled and severe 
complications thereof.  The VA examiner also determined that 
the Veteran did not have a diagnosis of CAD.  

In April 2009, a VA Physician Assistant, Certified (PA-C), 
wrote a letter in support of the Veteran's claim.  The PA-C 
explained that the Veteran had had a recent cerebrovascular 
accident that was a result of the progression of his type 2 
diabetes mellitus, with its associated complications 
including peripheral arterial and vascular disease.  

The type 2 diabetes mellitus, the PA-C opined, was an 
acerbating and aggravating participant in the progression of 
the peripheral arterial and vascular disease.  

Based upon review of this record, the Board finds the 
evidence to be at least in a state of relative equipoise in 
showing that the Veteran's hypertension as likely as not was 
aggravated by his service-connected type 2 diabetes mellitus.  

On this issue, the April 2009 VA PA-C's letter is the most 
probative evidence.  Although the letter does not indicate 
that the PA-C was fully aware of the pertinent medical 
history, he noted the 1998 diagnosis of type 2 diabetes 
mellitus.  

He also provided a clear and unequivocal opinion stating that 
the Veteran's hypertension had been aggravated by his type 2 
diabetes mellitus.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007)); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the April 2009 opinion currently establishes 
that the Veteran's hypertension had been aggravated by the 
service-connected type 2 diabetes mellitus.  

The May 2009 VA examiner concluded that the Veteran's 
service-connected type 2 diabetes mellitus did not cause his 
hypertension.  The examiner did not offer an opinion with 
regard to the issue of aggravation, but the examiner 
explained that cardiovascular disorders are a common 
secondary condition to poorly controlled diabetes.  

With regard to the Veteran's claim of service connection for 
CAD, the Board finds that action on this matter must be 
deferred.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions, 
including ischemic heart disease.  

As required by 38 U.S.C. 1116, the Department of Veterans 
Affairs (VA) will be issuing regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  

The regulations will take effect on that date that a final 
rule is published in the Federal Register.  Until that time, 
VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims of service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)(citation omitted).  

The requirement of a "current disability" is satisfied if a 
disorder is diagnosed at the time a claim is filed or at any 
time during the pendency of the appeal; service connection 
may be awarded even though the disability resolves prior to 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Here, the Veteran's has not been diagnosed with ischemic 
heart disease.  A September 2006 non-VA ECG stress test 
revealed an assessment of chronotropic incompetence 
suggestive of ischemia.  The May 2009 VA examiner, however, 
found no evidence of ischemia.  

During the November 2008 Board hearing, the Veteran's 
attorney explained that he listed CAD as a disorder for which 
the Veteran was seeking service connection, because it was 
his understanding that most people who had a CVA also had 
CAD.  In other words, the attorney only listed CAD in the 
Veteran's claim as a disorder with which the Veteran might 
have been diagnosed.  

The Board reiterates that the stay only applies to claims 
that potentially may be granted based on the planned new 
presumptions.  

Even though the medical and lay evidence here demonstrates 
that the Veteran has not been diagnosed with ischemic heart 
disease, such as CAD, his claim could be granted under the 
planned new presumptions.  See Brammer, 3 Vet. App. at 225; 
McClain, 21 Vet. App. at 321.  Accordingly, the stay does 
apply to the present claim.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the 
hypertension was as likely as not aggravated by the service-
connected hypertension.  38 C.F.R. § 3.310.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  


B.  Entitlement to Higher Initial Ratings

The Veteran is also seeking higher initial ratings for the 
service-connected type 2 diabetes mellitus and renal 
insufficiency associated with the service-connected type 2 
diabetes mellitus.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


Type 2 Diabetes Mellitus

The service-connected type 2 diabetes mellitus is currently 
evaluated as 20 percent disabling since the effective date 
for the award of service connection in July 2005.  

Evaluations of diabetes mellitus are assigned under the 
provision of 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  
The rating criteria are as follows:  

A 10 percent evaluation is assigned in cases manageable by 
restricted diet only.  

A 20 percent evaluation is assigned in cases requiring 
insulin and restricted diet, or an oral hypoglycemic agent 
and restricted diet.  

A 40 percent evaluation is assigned in cases requiring 
insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned in cases requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

The highest evaluation, 100 percent, is assigned in cases 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The pertinent evidence in the present case demonstrates that 
the Veteran was placed on a restricted diet in October 1998, 
which was shortly after his diagnosis in September 1998.  VA 
treatment notes show that he was started on insulin in August 
2003.  

During the period of review, a May 2006 VA treatment note 
shows that the Veteran complained of being pulled over the 
prior week for erratic driving.  The police advised him to go 
home and check his sugars.  The Veteran requested that a note 
be written for him to give to the police so that he would be 
allowed to drive.  

In June 2006, the Veteran's VA primary care provider wrote a 
note to the city police department stating that the Veteran's 
medication had been adjusted and he should be released to 
regular driving privileges as long as he took his insulin and 
oral medications as directed.  

In August 2006, the Veteran underwent a VA aid and attendance 
examination (detailed herein above).  The Veteran reported 
being on a restricted diet, but denied ketoacidosis, 
hypoglycemic episodes, and other hospitalizations related to 
type 2 diabetes mellitus.  His weight was stable, and there 
were no activity restrictions.  He used insulin and saw his 
type 2 diabetes mellitus care provider every four months.  

Subsequent VA treatment records from October 2006 to December 
2007 show that the Veteran underwent regular follow-up for 
his diabetes.  His fasting blood sugars were monitored, and 
his insulin was adjusted accordingly.  For instance, in July 
2007, his diabetes was characterized as "uncontrolled," and 
the Veteran was advised to take his evening insulin dose 1/2 
hour earlier.  

In December 2007, his diabetes remained "uncontrolled," so 
his evening does of insulin was increased.  He was not 
advised to restrict his activities during this period.  

During his November 2008 hearing, the Veteran testified that 
he still took insulin and his blood sugars continued to go 
"up and down," but his activities were not restricted and 
he did not feel fatigue.  

More recently, in March 2009, the Veteran had a transient 
ischemic attack (TIA).  Upon discharge, he was permitted full 
range of activities with no restrictions.  He was fully 
capable of self-care, but was advised to use his cane.  

Most recently, the Veteran underwent a VA examination in May 
2009.  The claims file was reviewed and the examiner 
documented the pertinent medical history.  

Currently, the examiner noted, the Veteran's treatment 
included insulin more than once daily.  He was on a 
restricted diet, but was not restricted in his ability to 
perform strenuous activities.  He denied fatigue and 
weakness.  The Veteran also denied a history of 
hospitalization or episodes of hypoglycemia reaction or 
ketoacidosis.  

The VA examiner then performed a thorough physical 
examination and reviewed results of contemporaneous 
laboratory testing.  Based on the results of the examination, 
the VA examiner diagnosed type 2 diabetes.  

In comparing the Veteran's symptoms since the effective date 
for the award of service connection, as noted, to the rating 
criteria, the Board finds that the Veteran's type 2 diabetes 
mellitus does not meet the criteria for assignment of the 
next higher, 40 percent, rating.  

The Veteran requires insulin and a restricted diet, but there 
is no indication of regulation of activities, as required for 
a 40 percent evaluation.  See 38 C.F.R. § 4.119, DC 7913.  

While his driving privileges were suspended in 2006, a VA 
physician wrote a note in June 2006 recommending that he be 
allowed to drive.  A March 2009 treatment record and the May 
2009 VA examination show that the Veteran had no regulation 
of activities.  The Veteran also testified during his Board 
hearing that his activities were not regulated.  For these 
reasons, a 40 percent evaluation is not assignable.  

"Staged ratings" are not warranted because the schedular 
criteria for a higher rating were not met at any time during 
the period under appellate review.  See Hart, 21 Vet. App. at 
505; Fenderson, 12 Vet. App. at 126-27.


Renal Insufficiency

The service-connected renal dysfunction is currently 
evaluated as 30 percent disabling since the effective date 
for the award of service connection in July 2005.  The 
treatment records show that the Veteran's service-connected 
renal insufficiency is currently manifested by polycystic 
kidney disease and diabetic nephropathy.  

Polycystic kidney disease is evaluated under provisions of 
38 C.F.R. § 4.115a, DC 7533, and renal involvement in 
diabetes mellitus is evaluated under 38 C.F.R. § 4.115a, DC 
7541.  Either disorder is to rated as renal dysfunction.

Evaluations of renal dysfunction are assigned under 38 C.F.R. 
§ 4.115a, which provides that a noncompensable (no percent) 
rating is assigned for albumin and casts with history of 
acute nephritis; or, hypertension. 

A 30 percent evaluation is assigned for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101. 

A 60 percent evaluation is assigned for constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under 
Diagnostic Code 7101. 

An 80 percent evaluation is assigned for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion. 

The highest evaluation, 100 percent is assigned in situations 
requiring regular dialysis or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  38 C.F.R. § 
4.115a.

In the present case, after careful review of the medical and 
lay evidence, the Board finds that the service-connected 
disability picture more closely resembles the criteria for 
the assignment of a 60 percent.   

In particular, the evidence during the period of review prior 
to November 18, 2009, first includes August 2005 and January 
2006 VA treatment records diagnosing chronic renal 
insufficiency.  

According to a February 2006 VA treatment record, a computed 
tomography (CT) scan revealed probable small cystic lesions 
in both kidneys.  The assessment was that of polycystic 
kidney disease and diabetic nephropathy.  

Also, the Veteran underwent a VA aid and attendance 
examination in August 2006 (detailed hereinabove).  The 
Veteran reported that he had no urinary difficulties; he 
denied nocturia, urinary frequency and trouble with his 
stream.  

On examination, there was no indication of edema.  Laboratory 
test results showed creatinine of 1.6, and a kidney 
ultrasound showed no evidence of hydronephrosis or 
nephrolithiasis, but there was a cystic lesion in the right 
kidney and two cystic lesions in the left kidney.  

Based on the results of the examination, the VA examiner 
diagnosed renal insufficiency that might be related to his 
type 2 diabetes mellitus.  

In short, the Veteran is diagnosed with chronic renal 
insufficiency manifested by polycystic kidney disease and 
diabetic neuropathy, which more nearly approximates definite 
decrease in kidney function.  Accordingly, assignment of a 60 
percent rating is warranted.  See 38 C.F.R. § 4.115a.  

A rating higher than 60 percent is not assignable, because 
the evidence does not show persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  

To the extent laboratory test results show albuminuria 
throughout the appellate period, physical examinations in 
August 2005, August 2006, July 2007, March 2009, and May 2009 
found no edema.  Accordingly, persistent edema is not shown.  

Further, laboratory tests showed BUN of 18 mg/dL in August 
2005, 19 mg/dL in February 2006, 23 mg/dL in May 2006, 28 
mg/dL in October 2006, 21 mg/dL in February 2007, 20 and 28 
mg/dL in September 2006, 16 mg/dL in July 2007, and 12 mg/dL 
in March 2009.  Accordingly, there is no evidence of BUN 40 
to 80 mg%.  

Laboratory tests during this time also show creatinine of 1.8 
mg/dL in August 2005, 1.5 mg/dL in February 2006, 1.6 mg/dL 
in May and August 2006, 2.0 and 1.3 mg/dL during 
hospitalization in September 2006, 1.6 mg/dL in October 2006, 
1.3 and 2.0 mg/dL in September 2006, 1.7 mg/dL in February 
2007, 1.5 mg/dL in July 2007, and 1.06 mg/dL in March 2009.  
Accordingly, there is no evidence of creatinine of 4 to 8 mg% 
during this period.  

Finally, the evidence does not show generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion due to the service-connected renal 
insufficiency.  

For instance, a January 2006 VA treatment note shows that the 
Veteran reported "feeling fine."  In February 2006, he 
denied nausea and vomiting.  In May 2006 he had lost 10 
pounds (he weighed 236 pounds), but he was described as doing 
"relatively well," and he again denied nausea and vomiting.  
He had left lower extremity weakness in September 2006, but 
this is shown to be due to both a TIA and a history of a CVA.  

The weakness was resolved on follow-up at VA in October 2006.  
He had no complaints in February 2007, July 2007, and 
December 2007.  The evidence otherwise shows that the Veteran 
had poor health related to a March 2009 CVA  

In support of his claim, the Veteran testified at his 
November 2008 hearing that he previously had problems with 
urinary frequency due to a prostate problem, but did not 
currently have any problems.  He was able to urinate 
normally.  

In May 2009, the Veteran underwent another VA examination 
(detailed herein above).  The claims file was reviewed, and 
the examiner noted that there was evidence of renal 
dysfunction since 1998.  

The Veteran had no history of hospitalization or neoplasm, 
but he endorsed symptoms of fatigue, lethargy, and weakness.  
He denied urinary symptoms, leaks, history of urinary tract 
infections, obstructed voiding, and stones.  There was a 
history of renal dysfunction, but dialysis was not required, 
and there was no history of acute nephritis, or 
hydronephrosis.  

On examination, the VA examiner found no peripheral edema.  
The bladder and urethra were normal.  Laboratory test results 
showed creatinine 1.4; BUN 15, and urinalysis positive for 
trace protein and microalbuminuria.  A renal ultrasound 
showed stable simple renal cortical cysts, bilaterally.  

Based on the results of the examination, the VA examiner 
diagnosed chronic kidney disease and polycystic kidney 
disease, which did not require dialysis.  

This most recent medical evidence continues to show that the 
service-connected renal insufficiency is not manifested by 
more than definite decrease in kidney function.  The VA 
examiner found no edema, the laboratory tests showed a BUN 
below 40 mg%, and creatinine below 8 mg%.  

To the extent the VA examiner noted symptoms of fatigue, 
lethargy and weakness, the Veteran denied having anorexia, 
vomiting, or pain.  Moreover, consistent with a March 2009 
non-VA treatment record, the May 2009 VA examiner found that 
the Veteran was not limited in any activities.  

For these reasons, the service-connected renal insufficiency 
is not shown to be manifested by generalized poor health.  
See 38 C.F.R. § 4.115a.  

The Board has also considered whether a higher rating may be 
assignable under the voiding dysfunction (urine leakage, 
urinary frequency, obstructed voiding) or urinary tract 
infection criteria of 38 C.F.R. § 4.115a.  As a 60 percent 
rating is the highest rating available, however, under those 
criteria, a higher rating is not assignable.  

In conclusion, the Board finds that a 60 percent, but not 
higher, evaluation is warranted for the service-connected 
renal insufficiency.  "Staged ratings" are not warranted, 
because the schedular criteria for a higher rating were not 
met at any time during the period under appellate review.  
See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 
126-27.  


Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  However, a referral for extraschedular 
consideration is not required.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the Veteran retired in February 1998 and has been granted a 
total compensation rating based on individual unemployability 
(TDIU) effective on November 1, 2009.  There is otherwise no 
indication of marked interference with employment in excess 
of that contemplated by the rating schedule.  

Although the Veteran has been hospitalized, including in 
September 2006 and March 2009, the medical evidence shows 
that he was hospitalized due to the service-connected CVA.  
There is no other evidence which the Board finds would render 
impractical the application of the regular schedular 
standards for the service-connected disabilities addressed 
hereinabove.  

For these reasons, the Board is not required to remand the 
Veteran's claims for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Secondary service connection for hypertension is granted.  

An increased evaluation in excess of 20 percent for the 
service-connected diabetes mellitus is denied.  

A an increased 60 percent evaluation, but not higher, for the 
service-connected renal insufficiency is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  


REMAND

The Veteran is contending that SMC for aid and attendance or 
at the housebound rate is warranted.  Further action on the 
claim for SMC must be deferred, however, in light of the 
Board's action herein above, which grants service connection 
for hypertension.  

Assignment of an initial rating for the now service-connected 
hypertension will have an impact on the determination of 
whether the Veteran meets the criteria of entitlement to SMC.  
See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352

Accordingly, the Board cannot adjudicate the matter until 
after an initial rating has been assigned for the service-
connected hypertension.  See, e.g., Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (noting that two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  

Upon remand, the RO should defer further consideration of the 
remanded matter pending assignment of an initial evaluation 
for the service-connected hypertension.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.

For these reasons, the remaining issue is REMANDED for the 
following action:

1. After assigning an initial evaluation 
for the service-connected hypertension, 
the RO should review the record with 
regard to the issue of entitlement to SMC 
and then undertake any further 
development deemed warranted, to include 
scheduling the Veteran for an aid and 
attendance VA examination.  

2.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
claim for SMC in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
affords them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


